DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Priority
Application No 16903847 filed on 06/17/2020 claims no domestic or foreign priority.
Response to Amendment
This is the non-final response for the RCE with amendment filed on 06/30/2022. Claim 1 and 8 are amended.


Claim Objection 
Claim 1 and 8 are objected for following formalities:
Claim limitation include same numeric label 1 and 2 for two separate limitations. The labels 1,2 are double added to two different and separate limitations.
	Claim 1 recites in one limitation – “calculated an updated exponential moving average (EMA) velocity using (1) the current INS velocity calculated from the set of motion data obtained from the IMU, and (2) a previous EMA velocity”
	Claim 1 recites in another limitation- “updating a Kalman filter using (1) the updated EMA velocity and (2) the current INS position calculated from the set of motion data obtained from the IMU”
Same objection is applicable for claim 8 for same reason.
The label should be unique or they can be deleted. Applicant is advised to correct them.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-14 are directed to an abstract idea. The claims do not include additional elements that are enough to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and determine the integration into practical implementation.
Claims 1-14 all pertain to statutory classes. (Step 1).
Claims 1-14 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing motion data using exponential moving average and Kalman filter. The result of the step 2A prong 1 analysis is that the claims are directed to an abstract idea of analyzing information to use inertial data to perform further mathematical steps such as exponential moving average and Kalman filter
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A computer implemented method comprising:
2obtaining a set of motion data from an inertial measurement unit (IMU) that includes one or more accelerometers and /or more gyroscope;
3performing by an inertial navigation system (INS) an INS mechanization on the set of motion 4data to calculate a current INS position and a current INS velocity;
5calculating an updated exponential moving average (EMA) velocity using (1) the 6current INS velocity calculated from the set of motion data obtained from the IMU and (2) a previous EMA velocity; and 
7updating a Kalman filter using (1) the calculated EMA velocity and (2) the current INS 8position calculated from the set of motion data obtained from the IMU.
	Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). 
	Claim 1 has additional elements of: obtaining a set of motion data from an inertial measurement unit (IMU) that includes one or more accelerometers and /or more gyroscope;3 performing by an inertial navigation system (INS) mechanization on the set of motion 4data to calculate a current INS position and a current INS velocity; 
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “motion data”. The change of the language “produce” versus “calculated” does not provide practical implementation of results of update of Kalman filter. This is just a mathematical substitution with a value which is modified but not deducted. Is it really showing what benefit is happening after update? If not then, this is not integrating to any specific practical usable implementation.
These are just an extra solution activity of data collection using a measurement unit and doing further analysis on the data. The detail explanation is as below:
“obtaining a set of motion data from an inertial measurement unit (IMU) that includes one or more accelerometers and /or more gyroscope”- is nothing but mere data collection from some measuring unit having some sensors.
3 “performing by an inertial navigation system (INS) mechanization on the set of motion 4data to calculate a current INS position and a current INS velocity”- this is just analyzing data and get some results from that through some specific process.
To clarify the identified abstract idea in claim 8, the pertinent portion pertaining to abstract idea is bolded.
Claim 8:  A system comprising:
an inertial measurement unit (IMU) including one or more accelerometer and /or one or more gyroscope, the IMU configured to obtain a set of motion 3data; 4
an inertial navigation system (INS), the INS configured to perform INS smechanization on the set of motion data to calculate a current INS position and a current 6INS velocity; 7
a processor, the processor configured to calculate an updated exponential moving 8average (EMA) velocity using (1) the current INS velocity and (2)a previous EMA velocity; 9
a Kalman filter, the Kalman filter configured to be updated using (1) the updated  10EMA velocity and (2) the current INS position calculated from the set of motion data obtained from the IMU.
	Claim 8 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). 
	Claim 8 has additional elements of: an inertial measurement unit (IMU) including one or more accelerometer and /or one or more gyroscope, the IMU configured to obtain a set of motion 3data; 4
a processor 
an inertial navigation system (INS), the INS configured to perform INS smechanization on the set of motion data to calculate a current INS position and a current 6INS velocity; 7
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “motion data”. The change of the language “produce” versus “calculated” does not provide practical implementation of results of update of Kalman filter. This is just a mathematical substitution with a value which is modified but not deducted. Is it really showing what benefit is happening after update? If not then, this is not integrating to any specific practical usable implementation. These are just an extra solution activity of data collection using a measurement unit and doing further analysis on the data. The detail explanation is as below:
“an inertial measurement unit (IMU) including one or more accelerometer and /or one or more gyroscope, the IMU configured to obtain a set of motion 3data”- 4 is nothing but mere data collection from some measuring unit.
“a processor”- this is just a generic computation unit.
“an inertial navigation system (INS), the INS configured to perform INS smechanization on the set of motion data to produce a current INS position and a current 6INS velocity;7”- this is just analyzing data and get some results from that through some specific process.
Claims 2-7 and 9-14 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-7 and 9-14 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
	Claim 1: obtaining a set of motion data from an inertial measurement unit IMU includes one or more accelerometers and /or more gyroscope 3; performing by an inertial navigation system (INS) mechanization on the set of motion 4data to calculate a current INS position and a current INS velocity  is well understood in the art as evidenced by the prior art of   Bobye (US 20180292212 A1) (As explained in  PARA [0003],[0016],[0021]) and McCall et al. ((US 6459990  B1) (Abstract ,Col 15 line 30-50, COL 16, line 40-50 ).
	Claim 8 : An inertial measurement unit (IMU) including one or more accelerometer and /or one or more gyroscope, the IMU configured to obtain a set of motion 3data; 4a processor ,an inertial navigation system (INS), the INS configured to perform INS smechanization on the set of motion data to produce a current INS position and a current 6INS velocity 7 is well understood in the art as evidenced by the prior art of   Bobye (US 20180292212 A1) ( As explained in PARA [0003],[0016],[0021]) and McCall et al. ((US 6459990  B1) (Abstract ,Col 15 line 30-50, COL 16, line 40-50 ).
	Regarding claim 1 and 8, the claims only recite collection of various motion related data and performing mathematical analysis on those data using different mathematical models (such as –exponential moving average, Kalman filter or mechanization). The addition of “accelerometer” and “gyroscope” in the amended claim as part of IMU does not bring anything significantly more as by definition IMU always contains multiple sensors such as accelerometer and gyroscope. The limitations are very generic and broad and do not represent anything special and uncommon which can be significantly more.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing of motion data such as improving the performance of an inertial system or position detection or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1 the claim limitation recites – “performing by an inertial navigation system (INS) an INS mechanization on the set of motion data to calculate a current INS position and a current INS velocity”
	However, based on specification page 7-8, GNSS subsystem provides a measurement value to process all data. The specification clearly mentions in page 8 – “The system may instead include dedicated GNSS and INS sub-processors that communicate with one another at appropriate times to exchange information that is required to perform the various GNSS and INS calculation operations discussed below. For example, the INS sub-processor communicates with the GNSS processor when IMU data is provided to the sub-processor, in order to lime-tag the data with GNSS time. Further, the GNSS sub- 15 processor communicates with the INS sub-processor to provide GNSS position information at the start of each measurement interval, and so forth.”
However, the amended claim limitation claims calculation of an INS position without any usage of GNSS which is a required step. Though the GNSS is already mentioned in specification it is improper to import claim limitations from specification based on MPEP 2111.01, II. Thus, it raises an enablement issue for the claimed limitation.
Claim 8 is rejected for similar reason. 
Claim 2-7 and 9-14 being dependent on claim 1 and 8 are rejected too.
The following is a quotation of 35 U.S.C. 112(b):
 (b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent Claim 1, the claim recites - “INS mechanization on the set of motion data to calculate a current INS position and current INS velocity”
But INS cannot directly calculate position as it need support from GNSS to bring out a position value. In light of specification page 5-8- “GNSS position information at the start of each measurement interval” is used to finally calculate an INS position, yet such step is missing from the claimed language. See the rejection of 112(a) above.
Thus, the claim is ambiguous and unclear and rejected.
Independent claim 8 is rejected for same reason.
Dependent claims 2-7 and 9-14 fail to further clarify. So, they are rejected too.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1-4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Bobye (US 20180292212 A1), (hereinafter Bobye) in view of Demerly et al. (US 20140260517 A1) (hereinafter Demerly) and further in view of Sheng et al. (US 20140222361 A1) (hereinafter Sheng) as evidenced by NPL_Moving_avg_2012, (hereinafter NPL_ Moving_ Average).
Regarding independent claim 1, Bobye teaches 
2Obtaining a set of motion data from an inertial measurement unit (IMU) ([0003], line 6-9, “An INS subsystem includes an inertial measurement unit (IMU) that reads data from orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements (i.e. set of motion data)”. Also based on – [0016], line 1-5) includes one or more accelerometers and /or more gyroscope (Para [0016], “The INS subsystem 110 includes an inertial measurement unit (IMU) 118 that reads data from orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements”);
3performing by an inertial navigation system (INS) mechanization on the set of motion 4data to calculate a current INS position and a current INS velocity (Fig 4, block 410. Also based on [0021], line 11-13, “The mechanization process 116 uses the updated error states and the IMU measurements (i.e. motion data) to determine the INS-based position (i.e. INS position), velocity (i.e. INS velocity) and/or attitude”);
57updating a Kalman filter using (1) the current INS 8position calculated from the set of motion data obtained from the IMU (Para [0021], line 10-17, “The mechanization process 116 uses the updated error states and the IMU measurements to determine the INS-based position, velocity, and/or attitude over the intervals between the Kalman filter process updates”. Para [0016] the motion data is collected from IMU).		
Bobye is silent with regards to a processor, the processor configured to calculate an updated exponential moving 8average (EMA) velocity using (1) the current INS velocity and (2)a previous EMA velocity; 9 a Kalman filter, the Kalman filter configured to be updated using (1) the updated  10EMA velocity and (2) the current INS position calculated from the set of motion data obtained from the IMU.
	Demerly teaches a processor, the processor configured to calculate an updated exponential moving average (EMA) velocity ([0006], line 1-6, “The present invention provides an improved method and system for compensation of inertial sensors (According to [0002], line 7-11, “Present applications of inertial sensors in automobiles range from advanced Anti-lock Braking Systems (ABS) that measure the longitudinal velocity (i.e. velocity is the output from inertial sensor) and acceleration of a vehicle to determine if the chassis is still moving.”). In one implementation a modified moving average (According to NPL_ Moving Average, page 5, 1st paragraph, modified moving average is a type of exponential moving average. Check https://kgsmithfx.files.wordpress.com/2012/05/ma.pdf) is introduced and applied to provide dynamic offset compensation for an inertial sensor output (i.e. velocity) that is calculated when a vehicle is in motion.”) using the 6current INS velocity and a previous EMA velocity ([0019], line 9-12, “That is, the method samples values from the inertial sensor output 18 (i.e. INS velocity), increments the sample number 20, and calculates the average 24 until the window size for the MMA is reached (i.e. this is a repetitive process where previous value of average is used). According to Fig 3 and equation 1 of [0018] it is presented that previous average value A k-1 is used to calculated new value AK);  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculating an updated exponential moving average (EMA) velocity using the 6current INS velocity and a previous EMA velocity as taught by Demerly in view of Bobye for accurate velocity calculation. Therefore, this technique will facilitate improved inertial sensor accuracy and promote improved safety and diagnostics in motor vehicle.
	The combination of Bobye and Demerly is silent with regards to updating a Kalman filter using the updated EMA velocity and the current INS 8position calculated from the set of motion data obtained from the IMU (Non-teaching part bold).
	Sheng teaches updating a Kalman filter (According to Para [0092]- “When more samples are included, the update rate gets slower”. This is presented as a reason for combination. Hence this indicate that update happens for combined filter and moving average system. Also, Para [0086]- [0087] present how the filter updates happen.) using the updated EMA velocity and the current INS 8position (Para [0087] states – “An exponential moving average shares the same recursive update format as above for the ZRO estimate,” That means this updated moving average velocity can be used for filter update process as mentioned in Para [0084] – [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include updating a Kalman filter using the updated EMA velocity and the current INS 8position as taught by Sheng in view of Bobye as modified by Demerly for the purpose of providing quicker convergence. Therefore, this technique updating the Kalman filter using EMA value will facilitate the reliability of calculation and reduce error level. (Sheng, [0010]).

Regarding independent claim 8, Bobye teaches an inertial measurement unit (IMU) including one or more accelerometer and /or one or more gyroscope, the IMU configured to obtain a set of motion 3data ([0003], line 6-9, “An INS subsystem includes an inertial measurement unit (IMU) that reads data from orthogonally positioned sensors, i.e., accelerometers and gyroscopes, and produces IMU measurements (i.e. set of motion data)”. Also based on – [0016], line 1-5);
3 an inertial navigation system (INS), the INS configured to perform INS smechanization on the set of motion data to produce a current INS position and a current 6INS velocity (Fig 4, block 410. Also based on [0021], line 11-13, “The mechanization process 116 uses the updated error states and the IMU measurements (i.e. motion data) to determine the INS-based position (i.e. INS position), velocity (i.e. INS velocity) and/or attitude”);5
the Kalman filter configured to be updated using the current INS 8position calculated from the set of motion data obtained from the IMU. (Para [0021], line 10-17, “The mechanization process 116 uses the updated error states and the IMU measurements to determine the INS-based position, velocity, and/or attitude over the intervals between the Kalman filter process updates.” Para [0016] explains data collection from IMU).
Bobye is silent with regards to 	7a processor, the processor configured to calculate an updated exponential moving 8average (EMA) velocity using (1) the current INS velocity and (2) a previous EMA velocity; 9a Kalman filter, the Kalman filter configured to be updated using the updated 10EMA velocity and the current INS position.
	Demerly teaches a processor ([0032], line 1-5), the processor configured to calculate an updated exponential moving 8average (EMA) velocity ([0006], line 1-6, “The present invention provides an improved method and system for compensation of inertial sensors (According to [0002], line 7-11, “Present applications of inertial sensors in automobiles range from advanced Anti-lock Braking Systems (ABS) that measure the longitudinal velocity (i.e. velocity is the output from inertial sensor)  and acceleration of a vehicle to determine if the chassis is still moving.”) . In one implementation a modified moving average (According to NPL_Moving_avg_2012, page 5, 1st paragraph, modified moving average is a type of exponential moving average. Check https://kgsmithfx.files.wordpress.com/2012/05/ma.pdf) is introduced and applied to provide dynamic offset compensation for an inertial sensor output (i.e. velocity) that is calculated when a vehicle is in motion.”) using (1)the current INS velocity and (2)a previous EMA velocity ([0019], line 9-12, “That is, the method samples values from the inertial sensor output 18 (i.e. INS velocity), increments the sample number 20, and calculates the average 24 until the window size for the MMA is reached (i.e. this is a repetitive process where previous value of average is used). According to Fig 3 and equation 1 of [0018] it is presented that previous average value A k-1 is used to calculated new value AK); and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculating an updated exponential moving average (EMA) velocity using the 6current INS velocity and a previous EMA velocity as taught by Demerly in view of Bobye for accurate velocity calculation. Therefore, this technique will facilitate improved inertial sensor accuracy and promote improved safety and diagnostics in motor vehicle.
	The combination of Bobye and Demerly is silent with regards to 9a Kalman filter, the Kalman filter configured to be updated using the updated 10EMA velocity and the current INS position calculated from the set of motion data obtained from the IMU.
 (Non-teaching part bold).
	Sheng teaches a Kalman filter, the Kalman filter configured to be updated (According to Para [0092]- “When more samples are included, the update rate gets slower”. This is presented as a reason for combination. Hence this indicate that update happens for combined filter and moving average system. Also, Para [0086]- [0087] present how the filter updates happen.)  using the updated 10EMA velocity and the current INS position (Para [0087] states – “An exponential moving average shares the same recursive update format as above for the ZRO estimate,” That means this updated moving average velocity can be used for filter update process as mentioned in Para [0084] – [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include updating a Kalman filter using the updated EMA velocity and the current INS 8position as taught by Sheng in view of Bobye and Demerly for the purpose of providing quicker convergence .Therefore, this technique updating the Kalman filter using EMA value will facilitate the reliability of calculation and reduce error level (Sheng, [0010]).

Regarding claim 2 and 9 the combination of Bobye, Demerly, and Sheng teaches the limitations of claim 1 and 8 respectively.
	Bobye further teaches providing a set 2of IMU corrections from the Kalman filter for a next update interval (Fig 4, block 406, “update interval”. Also, Para [0022], line 1-6, “The INS subsystem filter 112 performs two main processes, the mechanization of the raw' gyroscope and accelerometer measurements into a trajectory, that is. a time series of position, velocity, and attitude, and the correction (i.e. IMU corrections) of that trajectory with updates (i.e. next update interval) estimated by the GNSS/INS integration process, which is the Kalman filter process 114.”).

Regarding claim 3 and 10 the combination of Bobye, Demerly, and Sheng teaches the limitations of claim 1 and 8 respectively.
	Demerly further teaches updated EMA velocity is calculated as:
updated EMA velocity = (INS Vek - EMA Vek-1) xα + EMA Vek-1
wherein INS Vek is the current INS velocity. Vek-1 is the previous EMA velocity.
and α is a scaling factor ([0018], equation 1 and 2. Here Ak is the moving average velocity for the inertial sensor output xk and k is the sample number. So, Ak-1 presents previous moving average velocity. The parameter (k-1)/k will provide the scale factor.
 If the equation in 1 is rearranged we will get the same result as instant application.).

Regarding claim 4 and 11 the combination of Bobye, Demerly, and Sheng teaches the limitations of claim 3 and 8 respectively.
	Demerly further teaches wherein α is calculated utilizing at least a 2number of samples in the current update interval for which the updated EMA velocity is calculated (Para [0018], “modified moving average” (i.e. updated EMA), equation 1, line 9-12, The equation for an MMA (i.e. EMA velocity) A. for the sampled inertial sensor output, xk, are shown as Equations (1) and (2), where k is the sample number and n is the number of samples for the moving average window (hereinafter window size)”).

Regarding claim 5 and 12 the combination of Bobye, Demerly, and Sheng teaches the limitations of claim 4 and 11 respectively.
	Demerly teaches scaling factor as presented in equation 1 with an equation of k where k is equal to number of sample ([0018], equation 1).
The claimed relationship is a mere mathematical relationship. Moreover, there is no critical implementation of this special relationship considering specification. Therefore, it would be obvious for any ordinary skill in the art to manipulate and rearrange the mathematical relationship as presented in Demerly which will read on the relationship as presented in claim 5 and 12.

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bobye as modified by Demerly, and Sheng  as applied to claim 1 and claim 8 respectively  above, and further in view of Ford et al. (US 20050060093 A1) (hereinafter Ford) and  Willis (US 20090156126 A1)(hereinafter Willis) .
Regarding claim 6 and 13 the combination of Bobye, Demerly, and Sheng teaches the limitations of claim 1 and 8 respectively.
	Bobye further teaches update of Kalman filter and update time interval (Fig 4, 410)
	The combination is silent with regards to 
Update input to Kalman filter = (EMA Vek) x Time
(INS Rek-INS Rek-1) (Non-teaching part bold)


where EMA Vek is the updated EMA velocity. Time represents a length of time between current update intervals k and previous update interval (k-1), INS Rek is an INS position at k, and INS Rek-1is an INS position at k-1.
	Ford teaches - “The INS Kalman filter utilizes the observables to update (i.e. update Kalman filter) position information relating to previous (i.e. INS Rek-1) and current positions (INS Rek) and propagate current position, velocity and attitude related information ([0012], line 10-14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement updating Kalman filter using previous and current INS position and inertial velocity as taught by Ford into the Kalman filter update of Bobye since the technique of Ford is applied on Kalman filter update. Therefore, this technique will help to utilize using historical data for the update to make the process more efficient.
	The combination of Bobye, Demerly, Sheng, and Ford is silent with regards to 
Update input to Kalman filter = (EMA Vek) x Time
(INS Rek-INS Rek-1) (Non-teaching part bold)


Willis teaches – “By combining the velocity sensitive MACD indicator and the distance sensitive EMA indicator we get the benefits of both approaches resulting in the optimal indicator.” ([0148]).
It is well known for any ordinary skill in the art that multiplication of velocity and time gives distance and hence 1st portion of above equation “(EMA Vek) x Time” is nothing but a distance. 
	Therefore, it would be obvious for any ordinary skill in the art to use mathematical manipulation and use the teaching of distance calculation using EMA indicator as taught by Willis into the Kalman Filter update of Bobye as modified by Ford for purpose of optimizing the update. This technique will facilitate to increase overall system speed and performance and reduce lagging in calculation (Willis, [0136]).

Regarding claim 7 and 14 the combination of Bobye, Demerly, Sheng, Ford, and Willis teaches the limitations of claim 6 and 13 respectively.
	Bobye further teaches an update weight input for  2updating the Kalman filter is equal to an INS velocity covariance multiplied by a covariance factor ([0022] – Kalman filter that is used for INS integration, [0023] - covariance matrix and state vector. Also, equations in [0025] presents relationship between covariance matrix Pa and measurement matrix Rk where velocity is part of measurement).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered.
With regards to remarks about “Claim rejections 35 USC 101” the arguments are not persuasive. Examiner respectfully disagrees for the following reasons.
	Applicant argues – “Before providing a detailed analysis explaining why the claims are statutory, the Applicant would like to point out an omission in the current and outstanding Office Action. Specifically, and in the last amendment filed, the Applicant explained in great detail that the claims of the current application are analogous to the claims in SiRF Technology Inc. v. International Trade Commission. 601 F.3d 1319 (Fed. Cir. 2010) (SiRF). and thus, the current claims are statutory based on the holding in SiRF. In the outstanding Office Action, the Examiner never provides even a single substantive explanation as to why the Examiner disagrees with the Applicant's assertion and instead believes that the claims of the current application are not analogous to the claims in SiRF.”
	Examiner respectfully disagrees for the following reasons.
The claim in SiRF discusses about “GPS receiver “and “calculation of absolute position of the GPS receiver”. By mentioning “GPS Receiver” an ordinary skill in the art can clearly understand its related to a Global positioning satellite. Also, the claim in SiRF clearly concludes the process utilizing all the calculation together to calculate absolute position and estimate position of GPS receiver.
On the contrary the claims in instant application does not specifically mention what the method is doing. The claim limitations end with the “update of Kalman filter” using all prior data which are calculated based on many sensors data. Kalman filter is an algorithm and a mathematical tool. It can be used for calculation for any system and help with navigation. Whereas, In SiRF it is clear that the calculation is performed for a specific device which is a GPS receiver. This also shows a practical implementation of the invention. Whereas in this case of instant application it is not clear all these calculations of INS and IMU data and using them to update Kalman filter is dedicated for what? Is it for Marine equipment or ship or vessel as title of the application indicate? Or it is for INS of any mobile device? Nothing is claimed specific way as SiRF claimed in their limitations. Thus, the claims for instant application and SiRF are not presenting same structure.
	Examiner also further want to explain that – According to specification page 5 line 1-10 and Fig 2 this invention has an important module “GNSS system” which is missing from the claim 1. The INS system needs a GNSS position initially to move forward with navigation which is evident both in the instant application specification (above mentioned Fig and page) and in the prior art of Bobye (Para [0016]- [0018]). In that case missing the very important GNSS system from claim limitation is introducing lack of practical implementation and hence creating a scope of 112(a) enablement issue as mentioned in rejection section. Though the specification of instant application clearly discusses GNSS data usage at page 5-8, Examiner is not allowed to import claim limitations from the specification as mentioned in MPEP 2111.01 [ii]. Applicant is advised to amend the claim to overcome the issue.
	Applicant further argues – “As explicitly stated in the Berkheimer Memo, this is insufficient to demonstrate that additional limitations are well-understood, routine, and conventional activity.”

	Examiner respectfully disagrees for the following reasons.
“The Berkheimer Memo states that "an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection, in writing" from one of the categories discussed in section III of the memorandum.”
Examiner has clearly presented two prior art of Bobye and McCall in previous OA submitted on 4/20/2022 at page 7, point 9 to support the Berkheimer memo. These two references are the evidence in writing and clearly presents why INS position and EMA velocity are routine, conventional and traditional. For reference Examiner has repeated same examples in rejection section of this office action. Without any detail discussion it is not clear why these two prior arts cannot be accepted as evidence for Berkheimer memo. Thus, Applicant’s argument is just a mere allegation.
	Based on above discussion 101 rejection is still maintained.

With regards to remarks about “Claim rejections 35 USC 103” the arguments are not persuasive. Examiner’s explanation is given below.
	Applicant argues – “Therefore. Paragraph [0021] of Bobye discloses that the errors states from a Kalman Filter aie provided to mechanization process 116 that computes INS position between the Kalman filter process updates. Paragraph [0021] does not disclose updating its Kalman filter utilizing the INS position calculated from mechanization process 116. for example. Therefore, the Examiner's interpretation of paragraph (0021] of Bobye is simply incorrect.”
	Examiner respectfully disagree for the following reasons: 
	Bobye teaches in Para [0021] – “In the navigation mode, the INS subsystem 110 uses the GNSS measurement information in an update to the Kalman filter process 114, which provides updated error states to a mechanization process 116 in order to correct for the drift errors of the respective IMU sensors 108 and 109.”
This prior art also teaches in Para [0003] – “The INS subsystem, operating in a known manner, uses the GNSS position, covariance and, as appropriate, GNSS measurements and observables in an INS filter to aid in the correction of the
drift errors in the INS measurements.”
This prior art also teaches in Para [0016] – “An INS filter 112 processes the GNSS measurement information, when available during a navigation mode, and the INS measurements and produces INS-based position, velocity and attitude.”
From all above citation it is clear that Bobye teaches GNSS measurement to go through further processing by INS to create the INS position data (i.e. INS measurement) and used to update the Kalman filter.
	Applicant further argues – “Accordingly. Bobye does not describe or suggest at least "updating a Kalman filler using (I) the updated EMA velocity, and (2) the current INS position calculated from the set of motion data obtained from the IMU" of claim 1. (Emphasis added).”

	Examiner respectfully disagree for the following reasons:
This prior art of Bobye teaches in Para [0016] – “The INS subsystem 110 includes an inertial measurement unit (IMU) 118 that reads data from orthogonally positioned INS sensors, which consist of accelerometers 109 and gyroscopes 108, and produces INS measurements. An INS filter 112 processes the GNSS measurement information, when available during a navigation mode, and the INS measurements and produces INS-based position, velocity and attitude.”
Thus, IMU is part of INS system. So, INS position is calculated using motion data such as acceleration from IMU which is already a part of system.
	Applicant further argues – “Even if one skilled in the art were to assume this equivalence asserted by the Examiner, which the Applicant does not concede. Sheng still fails to describe or suggest what is claimed. Specifically. Sheng's Zero-Rate Output filler is not implemented utilizing, for example, a current INS position that is calculated from a set of motion data obtained from an IMU. At page 11 of the Office Action, the Examiner appears to agree that Sheng docs not disclose updating a Kalman utilizing a current INS position. As such, the Applicant submits that Sheng docs not describe or suggest at least “updating a Kalman filler using (I ) the updated LMA velocity, and (2) the current INS position calculated from the set of motion data obtained from the IMU .As such, the Applicant submits that Sheng does not describe or suggest at least “updating a Kalman filler using (I ) the updated EMA velocity, and (2) the current INS position calculated from the set of motion data obtained from the IMU".
	Examiner respectfully disagree for the following reasons:
The claimed limitation does not discuss anything about implementation of any filter using INS position as Applicant has mentioned here. The prior art of Sheng is combined here to bring the teaching of EMA velocity. The limitation – “the current INS position calculated from the set of motion data obtained from the IMU” is taught by the primary art Bobye.
	Applicant further argues- “Specifically Demerly’s inertial sensor output (e.g. angular velocity) is simply a measurement obtained from its sensor (e.g. accelerometers). See Demerly’s paragraph [0018]. Demerly’s inertial sensor output is not calculated from a set of motion data obtained from an IMU. As such. Demerly’s inertial sensor output is not equivalent to the claimeil current INS velocity that is calculated from a set of motion data obtained from an IMU. Instead, at best. Demerly's inertial sensor output is equivalent to motion data.”
	Examiner respectfully disagree for the following reasons:
In prior art of Demerly Para [0015] clearly mentions – “Various sensors may be implemented to measure the linear and rotational components of acceleration and/or velocity that affect a vehicle during operation.”
That means the sensor output can be either acceleration or velocity. Thus, xk can represent either of these two parameters.
Also based on Para [0017] it is further mentioned that inertial sensors use rate measurement to calculate velocity, position or heading. Thus, Applicants comment here is nothing but mere allegation.
 According to Para [0092]- “When more samples are included, the update rate gets slower”. This is presented as a reason for combination. Hence this indicate that update happens for combined filter and moving average system. Also, Para [0086]- [0087] present how the filter updates happen.
Thus, rejection is maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Roh et al. (US 20100079334 A1) – This art teaches Embodiments of the invention provide a blending filter based on extended Kalman filter (EKF), which optimally integrates the IMU navigation data with all other satellite measurements tightly-coupled integration filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/12/2022